DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Russell E. Fowler II, Reg. No. 43,615 on 7/12/2022. 
The application has been amended as follows: 
Claims 15, 21, 26, 32-33 and 35 are currently amended.

15. (Currently amended) A user apparatus, comprising: 
a user interface configured to display a recipe discovery interface, a recipe selection interface, and a recipe logging interface; 
a network interface; 
a processor; and 
a non-transitory computer-readable media comprising one or more instructions, which when executed by the processor, causes the user apparatus to: 
display recipes associated with at least one recipe tag to a user, wherein said recipes include first recipes displayed as a first group on the recipe discovery interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enable selection of the first group of recipes or the second group of recipes;
in response to said selection of the first group of recipes or the second group of recipes, display on the recipe selection interface one of an expanded recipe group, the first group of recipes, or the second group of recipes; 
enable selection of a first recipe from the displayed expanded recipe group, first group of recipes, or second group of recipes;
in response to selection of the first recipe, display the recipe logging interface, the recipe logging interface including a plurality of ingredients;  
receive user recipe input corresponding to a recipe portion of serving size or the plurality of ingredients for the first recipe; 
based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion of serving size or 
associate the user consumption data record with a new recipe.
21. (Currently amended) A non-transitory computer-readable medium comprising one or more instructions, which when executed by one or more processors, causes the one or more processors to: 
display recipes associated with at least one recipe tag on a user device, wherein said recipes include first recipes displayed as a first group on the recipe discovery interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enable selection of the first group of recipes or the second group of recipes;
in response to said selection of the first group of recipes or the second group of recipes, display on the recipe selection interface one of an expanded recipe group, the first group of recipes, or the second group of recipes; 
enable selection of a first recipe from the displayed expanded recipe group, first group of recipes, or second group of recipes;
in response to selection of the first recipe, display the recipe logging interface, the recipe logging interface including a plurality of ingredients;  
receive user recipe input corresponding to a recipe portion of serving size or the plurality of ingredients for the first recipe; 
based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion of serving size or the plurality of ingredients for the first recipe; and
associate the user consumption data record with a new recipe.

26.  (Currently amended) A method for enabling recipe discovery and logging, comprising:
displaying recipes associated with at least one recipe tag on a user device, wherein said recipes include first recipes displayed as a first group on the recipe discovery interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enabling selection of the first group of recipes or the second group of recipes;
in response to said selection of the first group of recipes or the second group of recipes, displaying on the recipe selection interface one of an expanded recipe group, the first group of recipes, or the second group of recipes; 
enabling selection of a first recipe from the displayed expanded recipe group, first group of recipes, or second group of recipes;
in response to selection of the first recipe, displaying the recipe logging interface, the recipe logging interface including a plurality of ingredients;  
receiving user recipe input corresponding to a recipe portion of serving size or the plurality of ingredients for the first recipe; 
based on the user recipe input, creating a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion of serving size or the plurality of ingredients for the first recipe; and
associating the user consumption data record with a new recipe.

32.  (Currently amended) The user apparatus of claim 15 wherein the user recipe input corresponds to both the recipe portion of serving size and the plurality of ingredients for the first recipe.
33.  (Currently amended) The non-transitory computer-readable medium of claim 21 wherein the user recipe input corresponds to both the recipe portion of serving size and the plurality of ingredients for the first recipe.

35.  (Currently amended) The method of claim 26 wherein the user recipe input corresponds to both the recipe portion of serving size and the plurality of ingredients for the first recipe.


Response to Amendment
Claims 15 and 17-35 are pending in this application.
Claim rejections 35 U.S.C. 112(b) claims 19, 24 and 29 are withdrawn.
Claim rejections 35 U.S.C. 103 claims 15 and 17-30 are withdrawn.
Claims 15 and 17-35 are allowed in this Office Action (Renumber as 1-20).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art does not appear to teach that receiving user recipe input corresponding to a recipe portion of serving size or the plurality of ingredients for the first recipe, and based on the user recipe input, creating a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion of serving size or the plurality of ingredients for the first recipe as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

July 13, 2022